254 S.W.3d 249 (2008)
Laura BELMAR, Appellant/Employee,
v.
TREASURER OF the STATE OF MISSOURI, Custodian of the Second Injury Fund, Respondent/Additional Party.
No. ED 90249.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Harry J. Nichols, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Kareitha A. Osborne, Assistant Attorney General, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Laura Belmar appeals the final award of the Labor and Industrial Relations Commission denying Second Injury Fund liability. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).